Title: From Thomas Jefferson to James Wood, 17 July 1793
From: Jefferson, Thomas
To: Wood, James



Sir
Philadelphia July 17. 1793.

I am honored with your favor of the 8th. instant and have laid the same before the President of the US. The case of the refugees from St. Domingo is really deplorable, and calls with a loud voice for charitable succours: but it is a case wherein the general government has not been authorised to furnish them. It is therefore hoped that the particular states will come in with liberality to the relief of the sufferers, and the temporary relief furnished by the Executive of Virginia cannot fail to meet with general approbation. I have the honor to be with great respect & esteem, Sir Your most obedt & most humble servt

Th: Jefferson

